Action to recover real estate broker’s commission on the theory that the appellant misrepresented his authority to make a sale of real property not owned by him. Upon a trial by the court without a jury, judgment in favor of the plaintiff affirmed, with costs. No opinion. 'Hagarty, Acting P. J., Johnston and Lewis, JJ., concur; Adel and Aldrich, JJ., dissent and vote to reverse the judgment and to grant a new trial, with the following memorandum: The record, containing the pleadings and proof, is not clear as to the terms upon which the property was offered for sale, especially with respect to the manner in which the property was to be conveyed, whether by deed or assignment of the stock of the corporation in whose name *992the title stood. There should be a new trial, at which that matter may be more thoroughly developed.